Citation Nr: 1404443	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1967 to February 1971. 

These matters come on appeal to the Board of Veterans Appeal (Board) from rating decisions from the Department of Veteran's Affairs, Regional Office, located in Detroit, Michigan (RO).  

In a February 2010 rating decision, the RO awarded service connection for PTSD and assigned a 10 percent evaluation, effective from July 28, 2009.  The Veteran initiated an appeal to the assigned evaluation.  By the way of a September 2011 rating decision, the RO increased the initial assigned evaluation from 10 to 50 percent disabling from the date of claim.  The Veteran has explicitly expressed his desire to continue his appeal for an increased evaluation for his PTSD disability.  The increased rating claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also, in his January 2011 substantive appeal, VA Form-9, the Veteran asserted that he was no longer employable because of the severity of his PTSD disability.  A claim for TDIU was initiated but denied by the RO in an August 2011 rating decision.  However, a TDIU rating may flow from (be part and parcel of) an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider entitlement to a TDIU rating.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the delay, a remand is necessary prior to adjudication of the Veteran's PTSD and TDIU claims.

The record shows that the Veteran's PTSD disability was last evaluated by VA in a September 2010 VA psychiatric examination.  Since that time, the Veteran has asserted that he is no longer able to work because of the severity of his PTSD disability.  The Veterans Court of Appeals for Veteran's Claims (Court) has held that where a Veteran's disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As it has been more than three years have passed since the Veteran's most recent VA examination in September 2010, and in light of the Veteran's assertion that he is no longer employable because of the severity of his PTSD, another VA examination to ascertain the current severity of his PTSD (and obtain an opinion addressing the impact of the PTSD on employability) are necessary.
In addition, the issue of TDIU has been raised by the record and considered part of the Veteran's PTSD increased rating claim.  See Rice, 22 Vet. App. at 447.  As such, the issue is properly before the Board. 

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While the Veteran has asserted that his PTSD disability affects his ability to maintain his employment, it is unclear whether the Veteran's service-connected disability will satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for PTSD, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

2. The RO should update the claims folder with the Veteran's VA treatment records since February 2010. 

3. The RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The Veteran's claims file, as well as the criteria for rating PTSD, must be made available to and be reviewed by the examiner in conjunction with the examination.  

Based on a review of the record and examination of the Veteran, the examiner should identify all symptoms (and associated impairment of function) of the Veteran's PTSD.  

The examiner should also provide an opinion addressing the extent to which the Veteran's PTSD affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner must explain the rationale for all opinions.

4. After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected PTSD as well as the claim for a TDIU rating.  The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



